DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received September 2, 2021 has been entered. Claims 1, 7-9, 14, 17, 18, 19 and 20. Support for the Amendment is provided in the Applicant’s original disclosure including the original claims, the figures, and Figure 4.
Response to Arguments
	The Applicant’s arguments with respect to the objections and rejections set forth in the June 4, 2021 Non-Final Rejection have been fully considered and are persuasive in view of the Amendment. New grounds of rejection are asserted below in view of the amended claim language.
Claim Objections
	Claims 8, 9, 17, and 18 are objected to because of the following informalities. Claim 8 recites “wherein the number of the fixing portion of the insulation sheet is two” and also recites “the two fixing portions are respectively formed …” This claim language is grammatically incorrect because it refers to the fixing portion is both singular and plural tense, and stating that “the number of the fixing portion … is two” does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0076575 to Ramunno in view of CN206864727 to Huizhou Leader Precision Technology.


    PNG
    media_image1.png
    325
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    219
    565
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    185
    478
    media_image3.png
    Greyscale

Figures 1-3 of RAMUNNO	
	Regarding Claim 1, RAMUNNO discloses a multifunctional high-voltage connector (Fig. 3 terminal assembly 110 is a high voltage connector), comprising: an upper cover (Fig. 3 cover 156); a pedestal (Fig. 3 lower section of terminal housing 122) 
	RAMUNNO further discloses the upper cover has a port structure (Fig. 6, cover 156 rim around lower opening) and the pedestal has a port structure that complements the upper cover port structure (Fig. 6, terminal housing 122 flange 146 rim around cavity 143 is a structure that couples with the opening rim of cover 156; where “complements” is interpreted to mean a mating fit) and define a cavity for housing the conductive connection structure and the two mating terminals (Fig. 6, [0029], cavity 143), wherein the pedestal comprises a base and a mounting seat (Fig. 6 terminal housing 122 base and mounting seat flange 146) mounted with the base, and the mounting seat comprises a second bottom plate portion and a mounting portion protruding from the second bottom plate portion in a height direction of the multifunctional high-voltage 
	RAMUNNO does not disclose wherein the upper cover is formed with an upper slanted port structure and the pedestal is formed with a lower slanted port structure, and the upper slanted port structure and the lower slanted port structure complement each other, or wherein in the lower slanted port structure of the pedestal, one end of the mounting portion in the length direction is higher than the other end of the mounting portion in the length direction, and the harness assembly passes through the one end of the mounting portion in the length direction and wherein the mounting seat comprises a second bottom plate portion and a mounting portion protruding from the second bottom plate portion in a height direction of the multifunctional high-voltage connector
	CN206864727 to Huizhou Leader Precision Technology (“HLPT” where citations below are to the attached English translation) discloses a high voltage electrical connector (abstract, Fig. 2) comprising an upper cover (Fig. 2, lid 2) is formed with an upper slanted port structure (as shown by Fig. 2, lid 2 comprises a slanted rim around its lower opening) and the pedestal is formed with a lower slanted port structure (as shown by Fig. 2 where lower cover component 10 around base 1 comprises a slanted rim opening), and the upper slanted port structure and the lower slanted port structure complement each other (as shown by Fig. 2, the lid 2 slant is configured to engage toe 

    PNG
    media_image4.png
    337
    540
    media_image4.png
    Greyscale

Figure 2 of HLPT illustrating slanted mating surfaces of the electrical connector housing
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified RAMUNNO to comprise the structure wherein the upper cover is formed with an upper slanted port structure and the pedestal is formed with a lower slanted port structure, and the upper slanted port structure and the lower slanted port structure complement each other, or wherein in the lower slanted port structure of 
	Regarding Claim 2, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 1, wherein the conductive connection structure comprises: a main body portion (Fig. 2, fuse housing 24); and two conductive connection portions (Fig. 2, fuse contacting ends 34, 38) respectively positioned at both ends of the main body portion in the length direction (as shown by Fig. 2), and each of the conductive connection portions is connected to the main body portion (as shown by Fig. 2); the two conductive connection portions of the conductive connection structure are used to respectively insert into the two mating terminals (34, 38 extend through slots 40, 42 and connect to terminals 130, 120).
	Regarding Claim 3, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 2, wherein the conductive connection structure is an one-piece structure, and each conductive connection portion directly protrudes from the main body portion in a height direction (as shown by Fig. 2).
Claim 4, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 2, wherein the conductive connection structure is a fuse (as discussed above, fuse 12 is a conductive connection structure as claimed).
	Regarding Claim 5, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 1, wherein the upper cover comprises: an outer shell (Fig. 6 cover 156); an inner shell fixed inside the outer shell (seal 150, cavity portion 143 each inserted to cover 156, para. 32 “It should also be appreciated that the ribs 154 of the seal 150 engage the inside of the cover 156”), and the inner shell is provided with an opening facing the outer shell in a height direction (as shown by Fig. 6); and at least one insulation sheet, each insulation sheet is fixed to the inner shell (para. 31 “the seal 150 is made of an elastomeric material such that the ribs 154 flex to form a seal with a cover 156 to be described” where here an elastomeric material is insulating and is thus an insulation sheet; para. 24 terminal housing 22 is made of a non-conductive material such as plastic; para. 30 teaches terminal housing 122 is non-conductive material such as plastic); each conductive connection portion and the main body portion of the conductive connection structure are accommodated in the inner shell via the opening of the inner shell (as shown by Fig. 6 138, 134), the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell (as shown by Fig. 6 where seal 150 isolates the conductive connections 138, 134 from the outer shell of upper casing 156).
	Regarding Claim 6, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 5, wherein the insulation sheet 
	Regarding Claim 7, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the insulation sheet further has: a plurality of supporting portions extending in the height direction and disposed opposite to the fixing portion (including flange 146), and the supporting portion is supported between the isolating portion and the outer shell (as shown by Fig. 6 where insulating flange 146 is between ribs 154 and outer shell 156 portion 160 which inserts over inner shell portion 122 and 148).
	Regarding Claim 8, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the number of the fixing portion (fig. 6, 152) of the insulation sheet is two (Fig. 6 element 152 comprises four in number portions consisting of each side of the seal and accordingly comprises two fixing portions), and the two fixing portions are respectively formed on both sides of the isolating portion in the width direction (formed on sides of the two rib members 154 configured as claimed); the number of the insulation sheet is one (one seal 150), and the isolating portion of the insulation sheet extends in the length direction and covers the whole surface of the entire conductive connection structure facing the outer shell 
	Regarding Claim 9, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the fixing portion of the insulation sheet is provided as one in number (Fig. 6 element 152 comprises one portion); the insulation sheet is provided as four in number and disposed in two pairs (the insulation sheet comprises four sides), the two pairs of insulation sheets are spaced apart from each other in the length direction (as shown by Fig. 6 to form a space to fit around section 143); the two insulation sheets of each pair are disposed facing each other in the width direction and respectively cover both ends of the conductive connection structure in the width direction (as shown by Fig. 6).
	Regarding Claim 10, RAMUNNO is relied upon as above and further discloses a battery product, comprising a battery assembly (abstract and Figures 9-11, battery assembly 180), a box and a multifunctional high-voltage connector (Fig. 9-11, where the high voltage connectors 110, 210, 310 includes a box), wherein the multifunctional high-voltage connector comprises an upper cover (as discussed above with respect to claim 1), a conductive connection structure (as discussed above with respect to claim 1), two mating terminals (as discussed above with respect to claim 1), and a harness assembly (as discussed above with respect to claim 1); the pedestal is detachably assembled with 
	Regarding Claim 11, RAMUNNO is relied upon as above and further discloses the battery product according to claim 10, wherein the conductive connection structure comprises: a main body portion (including 122, of Fig. 3); and two conductive connection portions respectively positioned at both ends of the main body portion in the length direction (mounting end 30 and contacting end 36 each for coupling to terminal 18 and 20 as shown by Fig. 2, also shown by 136 and 130 of Fig. 5), and each of the conductive connection portions is connected to the main body portion (as shown by Fig. 3); the two conductive connection portions of the conductive connection structure are used to respectively insert into the two mating terminals (118, 120 of Fig. 3 also shown by Fig. 5).
	Regarding Claim 12, RAMUNNO is relied upon as above and further discloses the battery product according to claim 11, wherein the conductive connection structure 
	Regarding Claim 13, RAMUNNO is relied upon as above and further discloses the battery product according to claim 11, wherein the conductive connection structure is a fuse (Fig. 2, Fig. 1, Fig. 6, including fuse element 28 of fuse 12).
	Regarding Claim 14, RAMUNNO is relied upon as above and further discloses the battery product according to claim 10, wherein the upper cover (Fig. 3 156) comprises: an outer shell (Fig. 6 156); an inner shell fixed inside the outer shell (Fig. 6 143), and the inner shell is provided with an opening facing the outer shell in a height direction; and at least one insulation sheet (Fig. 6 seal 150 and insulating terminal housing 22 of Fig. 2), each insulation sheet is fixed to the inner shell (Fig. 6, seal 150 is fixed to inner shell portion 143); each conductive connection portion and the main body portion of the conductive connection structure in are accommodated in the inner shell via the opening of the inner shell (as shown by Fig. 6), the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell (Fig. 6 illustrating seal 150 surrounding inner shell portion 143 and separating it from the outer shell 156 as claimed).
	Regarding Claim 15, RAMUNNO is relied upon as above and further discloses the battery product according to claim 14, wherein the insulation sheet has: an isolating portion extending in a width direction (rib portions 154, Fig. 6; Fig. 2 terminal housings 22 and 122 are also insulating and extends in a width direction); and a fixing portion positioned on one side of the isolating portion (Fig. 6, 152) in the width direction and extending in the height direction (as shown by Fig. 6); the isolating portion of the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell (the ribs 154 isolate the inner portion 143 from outer container 156; also electrically insulating terminal housing 22 isolates the conductive connection structure as claimed), and the fixing portion is fixed to the inner shell (portion 150 abuts inner shell surface 143).

    PNG
    media_image5.png
    360
    243
    media_image5.png
    Greyscale

Fig. 6 section showing insulating terminal housing 122 and seal 150
	Regarding Claim 16, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the insulation sheet further has: a plurality of supporting portions extending in the height direction (flange 146 comprises a plurality of walls abutting seal 150) and disposed opposite to the fixing portion, and the supporting portion is supported between the isolating portion and the outer shell (insulating flange 146 is between the isolating portion of seal 150 and outer shell including 156 and 160).
	Regarding Claim 17, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the fixing portion of the insulation 
	Regarding Claim 18, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the fixing portion of the insulation sheet is provided as one in number (Fig. 6 ring portion 152 of seal 150); the insulation sheet is provided as four in number and disposed in two pairs (seal 150 comprises four sides disposed in two pairs), the two pairs of insulation sheets are spaced apart from each other in the length direction (as shown above in Fig. 6 to surround cavity 144 and cavity portion 143); the two insulation sheets of each pair are disposed facing each other in the width direction and respectively cover both ends of the conductive connection structure in the width direction (as shown above in Fig. 6 where seal 150 including each portion surrounds and covers ends of the conductive connection structure within cavity 144).
	Regarding Claim 19, RAMUNNO and is relied upon as above with respect to the multifunctional high-voltage connector according to claim 6.

	Regarding Claim 20, RAMUNNO is relied upon as above with respect to the multifunctional high-voltage connector according to claim 1, wherein the base comprises a first bottom plate portion (Fig. 6 lower section of terminal housing 122) and two assembling portions spaced apart from each other in the length direction (slot 140 with first terminal 118 extending therefrom spaced apart from terminal 120 and slot 142) and protruding from the first bottom plate portion in the height direction (terminals 120 and 118 and slot 140 and 142 protrude from terminal housing base section 122) each of the two assembling portions is positioned between a first end part and a second end part of the base (as shown by Fig. 6); and the two mating terminals are respectively fixed with the two assembling portions (as shown by Fig. 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729


/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729